          Case 2:20-cv-01507 Document 2 Filed 02/24/20 Page 1 of 1 Page ID #:2




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                                                    CASE NUMBER:
CARMEN JOHN PERRI, AN INDIVIDUAL,

                                    Plaintiff(s),     2:20−cv−01507

          v.
ESA P PORTFOLIO L.L.C., A DELAWARE
LIMITED LIABILITY COMPANY, et al.

                                                          NOTICE OF CASE TERMINATION
                                  Defendant(s).




      In response to the opening of this case, the Clerk issued a Notice to Filer of Deficiencies
in Attorney Case Opening. The Notice indicated that unless counsel corrected the identified
discrepancy within two business days, the docket for this case number would be closed and no
further filings would be permitted under this case number. Counsel has not corrected the
discrepancy. Accordingly, this case is now closed. No further filings may be made under this
case number, except, if applicable, to request a refund of fees using a Form G−124,
Application for Refund of Fees. Should you wish to pursue this action, a new case must be
filed and a new case number issued.




                                                    Clerk, U.S. District Court

  February 24, 2020                                 By: /s/ Edwin Sambrano
       Date                                            Deputy Clerk



(07/13)                           NOTICE OF CASE TERMINATION
